861 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven A. KUNA, Jr., Plaintiff-Appellant,v.Dan C. BAUER, Defendant-Appellee.Dan C. BAUER, Plaintiff,v.Phyllis A. KUNA, Defendant.
No. 88-1417.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1988.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeals for lack of jurisdiction on the basis that the appeals were taken from a non-final order.  Appellant's response states that the order from which he seeks relief is final within the meaning of 28 U.S.C. Sec. 1291.


2
A review of the district court record indicates that a judgment granting partial summary judgment to Bauer was entered on January 20, 1988 in the consolidated district court cases 84-140 and 86-994.  On February 16, 1988, Kuna filed a motion to vacate that order.  The district court declined to vacate its prior decision by order entered March 17, 1988.  On April 14, 1988, Kuna filed his notice of appeal seeking review of the March 17, 1988 order.


3
This court lacks jurisdiction in the instant appeals.  An order of partial summary judgment is an interlocutory order which is not appealable absent a Fed.R.Civ.P. 54(b) certification.   See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  Neither does the order from which plaintiff seeks relief come within the narrow class of orders subject to the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   See Sinclair v. Schriber, 834 F.2d 103, 104 (6th Cir.1987).  Moreover, review of the interlocutory order is available upon entry of a final judgment.   McLaurin v. Fischer, 768 F.2d 98, 101 (6th Cir.1985).


4
Accordingly, it is ORDERED that the appellee's motion to dismiss the appeal is granted, and the appeal is hereby dismissed.  Rule 8, Rules of the Sixth Circuit.